4 N.Y.2d 718 (1958)
In the Matter of B. G. L. V. Co., Appellant,
v.
Temporary State Housing Rent Commission, Respondent.
In the Matter of B. G. L. V. Co., Appellant,
v.
Robert C. Weaver, as State Rent Administrator, Respondent.
Court of Appeals of the State of New York.
Argued November 21, 1957.
Decided January 23, 1958.
Sylvan D. Freeman for appellant.
Jacob B. Ward and Nathan Heller for respondents.
Herman Katz for Yorkville Housing Committee, amicus curiæ, in support of the position of Temporary State Housing Rent Commission, respondent.
Concur: Chief Judge CONWAY and Judges DESMOND, DYE, FULD, FROESSEL, VAN VOORHIS and BURKE.
In each proceeding: Order affirmed, with costs; no opinion.